94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.BROOKLYN PARK ECONOMIC DEVELOPMENT AUTHORITY, Appellee,v.Kenneth S. ENGEL, Appellant.
No. 95-3856.
United States Court of Appeals, Eighth Circuit.
Submitted July 11, 1996.Decided Aug. 12, 1996.

Before FAGG, LAY, and HEANEY, Circuit Judges.
PER CURIAM.


1
Engel appeals from a final decision by the district court affirming the bankruptcy court's ruling that the debt he owed to the Brooklyn Park Economic Development Authority ("the City") was nondischargeable under the Bankruptcy Code.  After a trial, the bankruptcy court issued detailed factual findings and concluded that Engel had obtained a $350,000 loan from the City by deception, including failure to disclose a material fact, and that the City established all the elements of fraud under 11 U.S.C. § 523(a)(2)(A).  The district court, bound by the bankruptcy court's findings of fact unless they were clearly erroneous,  Matter of Van Horne, 823 F.2d 1285, 1287 (8th Cir.1987) (citation omitted), affirmed the decision.  The lower courts' findings of fact are also binding on this court unless clearly erroneous.   Id.


2
Pursuant to 8th Cir.  R. 47B, we affirm the decision of the district court upholding the bankruptcy court's ruling that the debt owed by Engel was not dischargeable in bankruptcy pursuant to 11 U.S.C. § 523(a)(2)(A).